 Case 2:19-cv-06891-AB-AFM Document 24 Filed 06/08/20 Page 1 of 2 Page ID #:185


1
2
                                                                      JS-6
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA

11   FIDELITY & GUARANTY LIFE             Case No. 2:19-cv-06891-AB-AFM
     INSURANCE COMPANY,
12                                        Judge: Honorable André Birotte, Jr.
               Plaintiff,
13                                        Courtroom: 7B
          v.
14                                        [PROPOSED] ORDER OF DISMISSAL
     HELEN SARARANA,
15
               Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
                   [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:19-cv-06891-AB-AFM Document 24 Filed 06/08/20 Page 2 of 2 Page ID #:186


1              Pursuant to the stipulation of the parties (Dkt. No. 23) and under Federal Rule
2
        of Civil Procedure 41(a)(1)(ii), IT IS HEREBY ORDERED that this action is
3
4       DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties,

5       with each party bearing party’s own attorneys’ fees and costs. The Clerk is directed to
6
        close the file.
7
8
9
10      Dated: June 8, 2020              ______________________________________
                                         ANDRÉ BIROTTE JR.
11
                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
